          Case 5:19-cv-00903-G Document 30 Filed 01/30/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) PATRICK ROTH,                                  )
                                                   )
                     Plaintiff,                    )
                                                   )
vs.                                                )       Case No. CIV-19-903-G
                                                   )
(1) JOHN RICKETTS (BADGE #1126) and                )      JURY TRIAL DEMANDED
(2) OKLAHOMA CITY, a political                     )
subdivision of the State of Oklahoma,              )
                                                   )
                     Defendants.                   )

                       NOTICE OF SCHEDULING CONFLICT

       The undersigned counsel advises the Court that she has another status/scheduling

conference on February 5, 2020 which may conflict with the status/scheduling conference

in this case. The status/scheduling conference in Dawson v. City of Oklahoma City, CIV-

19-19-JD is at 11:15. The status/scheduling conference in Roth v. Ricketts, CIV-19-903-G

is at 11:20. 1 Counsel contacted the courtroom deputy regarding the situation, and was

requested to file this notice advising the Court she might be a few minutes late to the Roth

status conference. The undersigned counsel also advises the Court that she has another

status/scheduling conference on the docket at 2:00 p.m. in the case of Cockfield v. Town of

Valley Brook, CIV-19-0623-G, if the Court would prefer to move the Roth conference to a

later spot on the docket.




  1
    Co-counsel Stacey Haws Felkner also has an entry of appearance in both of these cases, but
will be in deposition on February 5, 2020 in the case of Brewer v. City of Oklahoma City et al,
CIV-18-1017-RAW.
          Case 5:19-cv-00903-G Document 30 Filed 01/30/20 Page 2 of 2



                                          Respectfully submitted,

                                          s/ Ambre C. Gooch
                                          Ambre C. Gooch, OBA No. 16586
                                          Stacey Haws Felkner, OBA No.14737
                                          COLLINS, ZORN & WAGNER, P.C.
                                          429 N.E. 50th Street, 2nd Floor
                                          Oklahoma City, OK 73105-1815
                                          Telephone: (405) 524-2070
                                          Facsimile: (405) 524-2078
                                          E-mail: acg@czwlaw.com
                                           shf@czwlaw.com
                                          ATTORNEYS FOR DEFENDANT JOHN
                                          RICKETTTS

                            CERTIFICATE OF SERVICE

       I hereby certify that on January 30, 2020, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing and transmittal of a Notice
of Electronic Filing to the following ECF registrant:

       Eric D. Cotton, email at: eric.cotton@thecottonlawfirm.com
       THE COTTON LAW FIRM, PLLC
       422 E. 2nd Street
       Edmond, OK 73034

       Solomon R. Radner, email at: sradner@excololaw.com
       EXCOLO LAW, PLLC
       26700 Lahser Road, Suite 401
       Southfield, MI 48033
       Attorneys for Plaintiff

       Sherri R. Katz, email at: sherri.katz@okc.gov
       Katie Goff, email at: Katie.goff@okc.gov
       Dustin Parris, email at: dustin.parris@okc.gov
       The City of Oklahoma City
       Municipal Counselor’s Office
       200 N. Walker Avenue, Suite 400
       Oklahoma City, OK 73102
       Attorneys for Defendant Oklahoma City

                                                 s/ Ambre C. Gooch
                                                 Ambre C. Gooch

                                            2
